Citation Nr: 1242050	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 










INTRODUCTION

The Veteran had active service from August 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp 2012); 38 C.F.R. § 21.9520 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) need not be discussed. 

Generally, Veterans are eligible for a total of 36 months of education benefits under Chapter 30 or Chapter 33; a Veteran who has exhausted his entitlement under Chapter 30, however, may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  If Chapter 30 benefits have not been exhausted, or used at all, the Veteran must irrevocably elect Chapter 33 benefits, and is limited to 36 months of total entitlement.  38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550 (2012). 

In this case, the Veteran contends that she was under the erroneous impression that her Chapter 30 MGIB benefits would be exhausted as of May 1, 2010.  Therefore, she applied for Post-9/11 GI Bill benefits and indicated that she would relinquish her MGIB benefits effective May 1, 2010.  Her understanding was that she would then be eligible for an additional 12 months of Post-9/11 GI Bill benefits when she resumed her education.  In reality, however, the Veteran was still eligible for 1 month and 15 days of MGIB benefits as of May 1, 2010.  Therefore, the RO determined that she was only eligible for 1 month and 15 days of Chapter 33 Post 9/11 GI Bill benefits instead of the 12 additional months she would have been entitled to have had her Chapter 30 MGIB benefits been exhausted.

The Board points out that, as interpreted by VA, the confluence of the various regulations has resulted in potentially serious consequences for a veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement.  If the veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill. 

Indeed, a link accessed through the VA Post-9/11 GI Bill website, consisting of answers to frequently asked questions (FAQ), states that "you may be eligible for more than one VA education benefit program.  However, you may only receive payments from one program at a time.  You can receive a maximum of 48 months of benefits under any combination of VA education programs you qualify for."  Although this statement does not carry the force of law, it is an indication of VA's vision of the interaction between the various educational assistance programs. 

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  In enacting the Bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 

(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . .

(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.  Pub.L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357

Indeed, the provisions of this Bill are substantially more generous than the MGIB.  Although designed to assist Veterans who served on active duty during the post-9/11 era, however, the effective date of the bill was August 1, 2009.  Thus, individuals such as the Veteran, who attended school prior to August 2009, did not receive these enhanced benefits, despite their presence in the group the Post-9/11 GI Bill was designed to benefit.

In this case, the Veteran had previously submitted a May 2009 Statement of Choice in which she expressed her desire to relinquish her Chapter 30 benefits in order to receive Chapter 33 benefits, effective from August 1, 2009.  This statement expressly required the Veteran to acknowledge that the choice was irrevocable and that she could no longer receive payment under the old relinquished Chapter 30 benefits.  

The record further shows that shortly after the receipt of her May 2009 Statement of Choice, she was contacted by phone by a VA employee, who explained to the Veteran that if she waited for her Chapter 30 benefits to be exhausted before making the change from Chapter 30 to Chapter 33, then she might possibly qualify for an additional 12 months of benefits under the new program.  If she made an immediate switch, then she would only be entitled to the same amount of benefits that were remained under Chapter 30, which at that time was 9 months and 15 days.  After the Veteran received this explanation, she was given the option to withdraw her application for Chapter 33 benefits, and she elected to withdraw the application.  Therefore, her application was never processed, and she continued to use her Chapter 30 benefits as before.  The Board notes that as a decision was never made on the May 2009 application, it has no bearing on the current claim.  

Subsequently, the Veteran electronically filed a VA Form 22-1990 in December 2009.  The form is entitled Application for VA Education Benefits, and notes that the benefit being sought was Chapter 33 benefits instead of Chapter 30 benefits.  In December 2009 the VA sent the Veteran a Certificate of Eligibility noting that she continued to have 5 months and 26 days of full time Chapter 30 benefits.  Then in February 2010 the Veteran was informed that she had been awarded benefits under Chapter 33.  It was at this time she learned that she had one month and 15 days of benefits that had been converted from Chapter 30 to Chapter 33.  The Veteran submitted a February 2010 notice of disagreement in which she expressed that it had been her intention to apply for the 12 month extension in December 2009, and added that it had also been her belief that her Chapter 30 benefits were set to have been exhausted as of the May 1, 2009 election date.  She was unaware that she had any Chapter 30 eligibility remaining as of that date that would make her ineligible for the 12 month extension.  The current appeal then ensued.  

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520, 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.). 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii) The date the individual wants the election to be effective; and 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).

In this case, the claim was on a VA Form 22-1990, and the question is, therefore, whether such form was "properly completed."  This application was submitted electronically and does not, as alluded to above, contain any information from the Veteran that she intended to irrevocably elect to receive Chapter 33 Post-9/11 GI Bill benefits in lieu of Chapter 30 MGIB benefits.  Neither the December 2009 letter nor the February 2010 letter from the RO notified the Veteran that her choice was irrevocable, or requested clarification as to whether she intended to rescind her entitlement to Chapter 30 benefits.  Under these circumstances, the Board does not find that the VA Form 22-1990 was "properly completed."  Based on the Veteran's previous withdrawal of her election of Chapter 33 benefits over Chapter 30 benefits when informed in June 2010 that such an election would prevent her from applying for a 12 month extension, as well as her current statements, it is clear that she did not realize her Chapter 30 benefits were still not exhausted or that her election would deprive her of an opportunity to request the 12 month extension under Chapter 33.  It should be noted that the May 2009 application expressly states that the election from Chapter 30 to Chapter 33 benefits is irrevocable.  The December 2009 form that led to the current appeal contains no such language.  In the absence of notice either contained in the VA Form 22-1990 or in subsequent letters received from VA, a mere statement that the Veteran was filing for Chapter 33 benefits in lieu of Chapter 30 benefits is not sufficient to establish her understanding that such an election was irrevocable.  

Under these circumstances, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990 which was submitted in December 2009, and therefore it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


